DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11, 22-25, 27, 30-34 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dale (8,215,216).
Regarding claim 1, Dale teaches a cutting fluid delivery controller for controlling a flow of a cutting fluid from a cutting fluid reservoir to a saw blade 45 in a sawmill, said sawmill being of the type having a motor for driving the saw blade, said motor comprising a throttle lever 54 for regulating an operating speed of the motor, the throttle lever being movable between an idle speed position and a cutting speed position, said controller comprising: 
a fluid valve (not shown) having an inlet for receiving said cutting fluid (from hose 70), an outlet (not shown) for discharging said cutting fluid for application to said saw blade, a fluid flow path between said inlet and said outlet, and a valve actuator (66, 68) having a first position which causes said fluid valve to block said fluid flow path, and a second position which causes said fluid valve to unblock said fluid flow path; and 
a frame member 64 for holding said fluid valve, said frame member having an attachment member for attaching said frame member to said sawmill; 
wherein when said cutting fluid delivery controller is operably attached to said sawmill, said valve actuator is directly, or indirectly moved from said first position to said second position by said throttle lever, when said throttle lever is moved to said cutting speed position, causing said fluid valve to allow said cutting fluid to flow from said inlet to said outlet toward said saw blade, and said valve actuator is moved back to said first position when said throttle lever is moved away from said cutting speed position, causing said fluid valve to prevent said cutting fluid from flowing from said inlet to said outlet toward said saw blade.
See Figs. 2-7.
Regarding claims 2 and 3, the valve actuator (66, 68) having a first biased position (head 68 away from hose 70) for allowing fluid flow and a second extended position (head 68 biasing against hose 70) for blocking fluid flow is best seen in Fig. 7A-C.
Regarding claim 4, a resilient biasing member 63 is best seen in Fig. 4.
Regarding claims 5 and 6, a throttle link 52 passing through a frame member with an aperture is best seen in Fig. 4.
Regarding claim 7, a threaded end of element 56 defines an adjustable guide.
Regarding claim 11, the valve actuator (66, 68) actuated upon the actuation of the throttle lever 40 is best seen in Figs. 3 and 5.
Regarding claim 22, the throttle lever pivoting between an idle speed position and a cutting speed position is best seen in Fig. 3.
Regarding claims 23-25, Dale teaches the fluid source being from public utility (water tap).
Regarding claim 27, it is known in the art that the motor of the sawmill is a combustion motor or an electric motor.
Regarding claims 30 and 31, the fluid controller form a kit.  Also, it is known in the art that every device/kit has an instruction for installation.
Regarding claim 32, Dale teaches a sawmill with a fluid controller of claim 1 in Figs. 2-7.
Regarding claim 33, Dale teaches a throttle assembly (50, 52, 56) for a sawmill, the throttle assembly comprising the cutting fluid delivery controller of claim 1.  See Figs. 2-7.
Regarding claim 34, Dale teaches a use of the cutting fluid delivery controller as defined in claim 1, in a sawmill to control said flow of said cutting fluid from said cutting fluid reservoir to said saw blade.  See Figs. 2-7.
Regarding claim 50, an operator manipulable actuator 50 is best seen in Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 26, 28, 29 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (8,215,216).
Regarding claim 8, Dale teaches the inventions substantially as claimed except for the bore in the frame where the threaded end of the cable 56 is threaded or not.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a threaded bore for receiving the threaded end of the cable 56 for increasing the retention force between the cable and the frame to maintain the tension of the throttle cable 52.
Regarding 9 and 10, Dale teaches the use of Boden cables in col. 5, lines 46-52.
Regarding claims 26 and 28, Dale teaches the invention substantially as claimed except for the container/cutting fluid applicator mounted on the sawmill. This practice is well known in the art.  To mount the container on the saw sawmill is merely re-arrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 29, one end of the hose 70 defines the sprout.
Regarding claim 52, Dale teaches the invention substantially as claimed except for the frame being provided on the motor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the frame on the motor since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 (CCPA 1950).
Allowable Subject Matter
Claims 12-21 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument that the blade lubrication controller is not moved by a “throttle lever” of the band saw motor, claim 1 does not describe how the throttle lever is connected to the motor and the valve actuator.  Therefore, the throttle lever 54 with the throttle cable 52 attached to the motor could be considered “said motor comprising a throttle lever”. When the throttle lever 54 is actuated, the motor speed is changed and the valve actuator cable 58 connected to the valve opens the valve to allow the lubricant flowing to the blade, therefore, Dale reads on claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724